Exhibit 24(b)(8.11) SECOND AMENDMENT TO SELLING AND SERVICES AGREEMENT This Second Amendment to the Selling and Services Agreement (the "Second Amendment") is made and entered into as of the 1st day of January, 2003 by and between ING Financial Advisers, LLC ("IFA"), ING Life Insurance and Annuity Company ("ILIAC") and Alliance Fund Distributors, Inc. ("Distributor") WHEREAS, IFA, ILIAC and the Distributor are parties to a Selling and Services Agreement dated as of July 26, 2000 (the "Agreement"); and WHEREAS, the parties now desire to modify the Agreement to include as an exhibit to the Agreement Procedures for Pricing and Order/Settlement Through National Securities Clearing Corporation's Mutual Fund Profile System and Mutual Fund Settlement, Entry and Registration Verification System. NOW, THEREFORE, in consideration of the premises and mutual covenants and promises expressed herein, the parties agree as follows: · The Agreement is amended to reflect that the Exhibit referenced in Section 3(f) of the Agreement is to be entitled "Exhibit 1" and such Exhibit 1 is that which is attached to this Second Amendment as Exhibit 1 and which is now to be included and is hereby declared to be a part of the Agreement. IN WITNES WEHREREOF, the parties have executed this Second Amendment as of the date first above written. ING Financial Advisers, LLC ING Life insurance and annuity company By: /s/ Christina Lareau By: /s/ Laurie M. Tillinghast Vice President Vice President Type Name: Christina Lareau Type Name: Laurie M. Tillinghast Date: May 16, 2003 Date: May 16, 2003 allliance fund distributors, inc. By: /s/ Edmund P. Bergan, Jr. Type Name: Edmund P. Bergan, Jr. Date: April 29, 2003 EXHIBIT 1 Procedures for Pricing and Order/Settlement Through National Securities Clearing Corporation’s Mutual Fund Profile System and Mutual Fund Settlement, Entry and Registration Verification System 1.
